Citation Nr: 1606152	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  13-08 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to restoration of a 50 percent disability rating (or evaluation) for bilateral hearing loss, to include consideration of whether reduction of the disability rating to 10 percent from November 1, 2012 was proper. 

2.  Entitlement to an increased disability rating in excess of 50 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who was the appellant, served on active duty from January 1958 to December 1959.  The Veteran died in January 2016.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  An October 2009 final rating decision granted service connection for bilateral hearing loss, initially assigning a 50 percent disability rating effective August 27, 2009.  

In November 2011, the Veteran filed a claim for increased rating for the bilateral hearing loss disability.  See November 2011 VA Form 21-526b.  The August 2012 rating decision on appeal reduced the bilateral hearing loss disability rating from 50 percent to 0 percent effective November 1, 2012, which was also an implicit denial of the claim for increased rating in excess of 50 percent.  The Veteran appealed the August 2012 reduction of the bilateral hearing loss disability rating.  This notice of disagreement with the rating assigned (reduced), in the context of other statements asserting that his hearing had worsened, also necessarily expresses disagreement with not granting an increased rating in excess of 50 percent.  

A February 2013 rating decision assigned a 10 percent rating from November 1, 2012 (date of reduction).  See also February 2013 statement of the case (SOC).  The February 2013 SOC provided the schedular rating criteria for rating hearing loss, addressed the relevant evidence that showed the severity of hearing loss, and, in providing the rating reduction analysis, implicitly explained why a rating in excess of 50 percent was also not warranted; thus, the SOC sufficiently adjudicated the question of rating in excess of 50 percent to also serve as a SOC to the denial of increased rating in excess of 50 percent.  

The Veteran continued to appeal the reduction and, by doing so, and by asserting that the bilateral hearing loss had not improved since the initial assignment of the 50 percent rating for the bilateral hearing loss disability, also effectively appealed the issue of increased rating in excess of 50 percent.  See, e.g., April 2013 VA Form 9.  The Veteran also sent lay statements that his hearing had worsened over the years.  See, e.g., June 2014 statements by L.P. and S.C.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.

As listed on the Title page, this Board decision bifurcates the issues of entitlement to an increased disability rating in excess of 50 percent for bilateral hearing loss (based on the claim for increase received in November 2011), and restoration of between 10 and 50 percent disability rating for bilateral hearing loss (for the period of reduction from November 1, 2012).  While the issues are related in reliance on the same evidence and same rating criteria, such bifurcation of the issues recognizes the fact that the RO's reduction came about during the adjudication of the increased rating claim, and that the Veteran continued his original contentions of entitlement to an increased rating for the bilateral hearing loss based on worsening hearing loss.  


FINDING OF FACT

Prior to adjudication of the appeal by the Board, VA was notified that the Veteran died in January 2016. 


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. 
§ 20.1302 (2015); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015). 

The dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  
38 C.F.R. § 3.1010(b) (2015). 


ORDER

The appeal is dismissed.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


